Citation Nr: 1019101	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran's claim was initially denied by the Board in July 
2008.  He appealed to the Veterans Claims Court.  In April 
2009, the Court Clerk granted a Joint Motion for Remand, 
vacating the July 2008 denial and remanding the issue to the 
Board for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Joint Motion, a remand is needed to attempt 
to verify the Veteran's stressor.  Specifically, he reported 
that he traveled on three occasions from Washington State to 
a military base in Thailand in June 1971 to pick up bodies of 
U.S. service members.  Therefore, a remand is warranted to 
attempt to obtain verification of this claimed stressor.  

The Board also notes that the Veteran has reported at least 
two other stressor events, but has failed to indicate a time 
period for when these events allegedly occurred.  He has 
stated he was in an aircraft over Vietnam which came under 
enemy missile attack, and he was involved in a secret C.I.A. 
mission in Laos which involved insertion and recovery of a 
special operations team.  In the event he is able to provide 
VA with further details regarding these events, they should 
also be considered for verification.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Joint Services Records 
Research Center (JSRRC) located at 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802 
(previously known as U.S. Center for Unit 
Records Research (CURR)), and request that 
JSRRC research the unit history of the 62nd 
Military Airlift Wing (62nd Organizational 
Maintenance Squadron) for June 1971 to 
determine if any personnel from that unit 
were involved in the recovery of bodies or 
other missions involving flights to U.S. 
bases in Thailand.  

Additionally, if the Veteran supplies 
additional supporting information 
regarding any other claimed stressors, 
JSRRC should be asked to confirm those 
events as well.  

Any negative replies must be noted for the 
record.  

2.  Upon completion of the above, the RO 
should then readjudicate the issue of 
service connection for PTSD on the merits 
and consider all evidence received since 
the issuance of the last statement of the 
case or supplemental statement of the 
case.  

If the benefit sought on appeal are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

